Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status:
	Claims 1, 2, 19, 21, 27, 55 and 61 are pending.
	Claims 1, 2, 19, and 21 are withdrawn.
	Claims 3-18, 20, 22-26, 28-54 and 56-60 have been cancelled. 
	Claims 27, 55 and 61 are under examination. Applicant’s amendment has necessitated new ground of rejection. Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 5/2/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 27, 55 and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mazzio et al. (US 20060035981) and Gordon, RT. (US 4569836) and Kurzrock et al. (Targeted Cancer Therapy 2008 page 362) and Ansel, CH (Pharmaceutical Dosage Forms and Drug Delivery Systems 7th Edition 1999 Lippincott Williams & Wilkins page 48) as evidenced by Ciesielski et al. (Molecules 2020;25:15 pages) and Harris et al. (Frontiers in Nutrition 2016;3:14 pages) and How Chemotherapy Drugs Work (2019 [online] retrieved from: https://www.cancer.org/content/dam/CRC/PDF/Public/8418.00.pdf; 9 pages) and Xintaropoulou et al. (Oncotarget 2015;6(28):25677-25696)
 
Applicant claims, for example:

    PNG
    media_image1.png
    384
    763
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)

With regard to instant claims 27 and 55, Mazzio et al. teach methods for the treatment/prevention of human, hence mammal, cancers (Abstract) and tumors [0045] by administering to a patient in need thereof, such as a human [0045], a therapeutically effective amount of one or more (claim 13) of green tea, epigallocatechin gallate and quercetin (claims 15 and 20) as well as lipoic acid (claim 17) and further comprising one or more chemotherapeutic drugs such as carmustine, carboplatin, chlorambucil, cisplatin, cyclophosphamide, dacarbazine, ifosphamide, lomustine, which are recognized in the art as alkylating agents that damage DNA as evidenced by How Chemotherapy Drugs Work. As further evidenced by Ciesielski et al., epigallocatechin-3-gallate (EGCG) functions as both an inhibitor of DNA methyltransferase (DNMTs) and as a histone deacetylase inhibitor (HDAC) (title; abstract; introduction pages 1- 2 of 15). As further evidenced by Harris et al. (Table 2 on page 7 of: Frontiers in Nutrition 2016;3:14 pages), quercetin is art recognized as a demethylating agent and HDAC inhibitor. Additionally, it is recognized by Applicant that lipoic acid, green tea and epigallocatechin gallate are epigenetic modifiers ([0004] of the instant specification) and in the art (Xintaropoulou et al.) that quercetin is an inhibitor of glucose transporter 1 (GLUT1) thus making it a glycolytic inhibitor (Figure 1 page 25678; upper left column page 25678). Mazzio et al. teach tumoricidal effects [0050] and should strategically starve the tumor [0004]. Consequently, Mazzio et al. disclose methods of treating cancer tumor in a mammal by administration of a demethylating, glycolytic/HDAC inhibitor quercetin and an epigenetic modifying chemotherapeutic agent and/or lipoic acid and/or demethylating/HDAC inhibitor epigallocatechin gallate thus reading on the method of treatment comprising administration of one or more epigenetic modifiers and/or glycolytic inhibitors wherein one or more epigenetic modifiers is selected from the group consisting of histone deacetylase inhibitors and demethylating agents to a mammal as in instant claims 27 and 55. 
With regard to instant claims 27 and 55, Gordon teaches treatment of cancer by subjecting the patient to hyperbaric oxygen (claims 1 and 3), hence a hyperbaric oxygen environment, and chemotherapeutic agents (claims 23 and 24). When practicing the chemotherapeutic agent in combination with hyperbaric oxygen treatment embodiment, Gordon teaches that after about 4-8 hours, the particles are inside the cancer cells after which an increased oxygen supply resulting from the application of the hyperbaric oxygen chamber will result in release of the chemotherapeutic agent into the cancer cell (Examples III and IV; column 8, lines 5-46). Gordon also teach an example where a 12 hour period is allotted for gallium to isolate itself and concentrate within cancerous cells and thereafter hyperbaric oxygen is applied (Example 2, column 7, lines 30-34). Gordon also teach that the time is not critical and can vary from 1-48 hours or more (column 8, lines 29-31).
	Kurzrock et al. teach that the justification for combining targeted therapies with existing cancer therapies and other targeted therapies is fundamentally the same rationale for combining conventional cytotoxic chemotherapies which is the desire for additive or synergistic combinations of drugs and molecules that increase clinical benefit over their use as single agents. Therefore there is a need to combine individual agents with existing therapies (page 362).
	With regard to instant claim 61, Ansel teaches that the safe and effective dose of a drug depends on a number of factors and can be different for different patients. Ansel teaches that from an initial dosage the physician may increases or decreases the dosage depending upon the amount of drug that produces the desired effect in the patient and that the dosage regimen is determined during clinical investigation (page 48, Drug Dosage and Terminology). Thus, the dose given is routinely optimized by the ordinary medical artisan.
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Mazzio et al. is that Mazzio et al. do not expressly teach further subjecting the mammal to a hyperbaric oxygen environment wherein the administering and subjecting are performed in any order within about 24 hours of each other. This deficiency in Mazzio et al. is cured by the teachings of Kurzrock et al. and Gordon. 
2. The difference between the instant application and Mazzio et al. is that Mazzio et al. do not expressly teach wherein the epigenetic modifiers are administered in a dosage sufficient to cause a tumor response in a human as measured by laboratory and/or radiologic studies after administration of between about1 unit doses and about 60 unit doses. This deficiency in Mazzio et al. is cured by teachings of Ansel

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical cancer research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cancer treatments, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Mazzio et al. with further subjecting the mammal to a hyperbaric oxygen environment wherein the administering and subjecting are performed in any order within about 24 hours of each other, as suggested by Gordon and Kurzrock et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is desirable to combine known therapies for at least an added clinical benefit for the patient as taught by Kurzrock et al. and Gordon already establishes that hyperbaric oxygen therapy can be combined with chemotherapeutic agents. Even Mazzio et al. teach that the formulation can be administered alone or in combination to augment any chemotherapy [0049]. Regarding the limitation of wherein the administering and subjecting are performed in any order within about 24 hours of each other, not only is the order of therapy at the discretion of the medical artisan but also Gordon teaches that the time is not critical and can be from 1-48 hours with examples where the chemotherapeutic agent is within the cancer cells in about 4-8 hours and then the medical artisan would apply the hyperbaric oxygen (Examples III and IV). Gordon also teaches waiting 12 hours after injection to apply the hyperbaric oxygen (Example II). Thus, the medical artisan would wait an appropriate period after administration of the chemotherapeutic agent within about 24 hours before applying the hyperbaric oxygen with a reasonable expectation of success. Accordingly, the ordinary artisan in cancer treatment would be motivated to combine the method of Mazzio et al. with the hyperbaric oxygen environment of Gordon, wherein the administering and subjecting are performed in any order within about 24 hours of each other, for at least an additive clinical benefit of the combined therapies with a reasonable expectation of success.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Mazzio et al. with further subjecting the mammal to a hyperbaric oxygen environment, as suggested by Gordon and Kurzrock et al., wherein the epigenetic modifiers are administered in a dosage sufficient to cause a tumor response in a human as measured by laboratory and/or radiologic studies after administration of between about 1 unit doses and about 60 unit doses, as suggested by Ansel, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence.  First of all, Mazzio et al. teach treating tumors [0045] and suggest using a therapeutically effective amount of epigallocatechin gallate and/or quercetin (claims 1, 4, 12, 14, 15 and 20), which are art recognized as both HDAC inhibitors and demethylating agents inhibitor, in an amount of from 0-100% wt of the total composition (claim 9). The purpose of performing the treatment on the subject with the tumor is to elicit a tumor response. The amount of dosage to administer is optimized by the artisan as suggested by Ansel. Second of all, the only way to ascertain if the tumor is responding to the treatment is to perform laboratory/radiologic studies on the tumor to assess treatment efficacy. This is all common sense to the medical artisan in the cancer arts. Accordingly, the ordinary medical artisan in the cancer arts would apply unit dosages and monitor the efficacy of the treatment by performing laboratory/radiologic studies on the tumor. The number of unit doses is readily determined by the ordinary medical artisan in the cancer arts based upon the tumor response to the treatment protocol and may vary from cancer to cancer and patient to patient as also taught by Ansel. Indeed, Mazzio et al. teach and suggest dose increasing and observation of tumor volume to gain greater understanding of the drug effects [0025]. Mazzio et al. further guide the artisan that the amount “…administered to an animal or human at a dose such that efficacy of the treatment can bring about remission, prevention or halting of tumor growth or any other desired clinical result.” [0048]. Thus, the amount administered is optimized for each cancer and each patient and the tumor response is measured after administration by the ordinary medical artisan in the cancer arts for the desired clinical result with a reasonable expectation of success by measuring the tumor response in a human after administration of between about 1 unit doses and about 60 unit doses of the composition by laboratory and/or radiologic studies. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “There is no teaching and/or suggestion in the cited combination of references that would have motivated the skilled person to arrive with any reasonable expectation of success at the treatment method comprising epigenetic modifiers and/or glycolytic inhibitors, and hyperbaric oxygen, wherein the administering and subjecting are performed in any order within about 24 hours of each other as claimed.” Respectfully, the Examiner cannot agree. A further review of the art of Gordon reveals that Gordon not only teaches and suggests combining the chemotherapeutics and hyperbaric oxygen therapies but also suggests a time frame from administering the chemotherapeutic agent and application of the hyperbaric oxygen that is within the claimed range. Applicant has not provided any sound rationale or evidence to dispute that. Accordingly, after weighing all the evidence, the facts of the instant case compel a conclusion of obviousness as to the subject matter of each of the asserted claims. 

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613